Houghton, J. (concurring in result):
This court ordered the inspectors to make a return, which they have done. They were still in office for the purpose of making a correct return of the votes cast if they had made no return at all or had made a mistaken one. The return, therefore, which they made under the mandamus directed to .be issued by this court is of some *752effect and force. As against the petitioner it is prima facie evidence of the vote on the liquor tax proposition in controversy. The petitioner’s liquor tax certificate was issued to him on a former return of the inspectors, and that return permitted such a certificate to be issued. When any proceeding shall be taken, if any shall be, to cancel the certificate so issued to him, the second return made under this proceeding will not be conclusively binding on the petitioner, but prima facie evidence only, and it will be competent to show what the actual vote taken on the liquor tax question was. It is not necessary, therefore, that the petitioner should be made a party to the present proceeding, and I concur in the result of denying his motion to intervene.
Motion denied.